          Case 2:16-cr-20032-JAR Document 640 Filed 10/08/18 Page 1 of 7




                      In the United States District Court
                           for the District of Kansas



United States of America,
                                Plaintiff,

v.
                                             Case No. 16-cr-20032-JAR-02

Karl Carter,
                                Defendant.



       Response in Opposition to Government’s Motion to Exclude
      Improper Expert Testimony About Law and Legal Conclusions


         The government seeks to exclude some of Professor. Joy’s testimony. It

says that we propose that he testify about four topics. 1 Our response is in

bold.

     (a) testifying whether non-verbal communications can be privileged;

         Professor Joy has already testified on this matter, and the

         Court has made findings averse to the government. We will

         present no further testimony on this topic.




1   D.E. 689 at 3.
           Case 2:16-cr-20032-JAR Document 640 Filed 10/08/18 Page 2 of 7




     (b) interpreting the Sixth Amendment and its relationship to the attorney-

          client privilege and other unspecified “rules of ethics”;

          We’re not sure why the government places quotations around

          “rules of ethics”. In any event, Professor Joy’s testimony is

          outlined more specifically in our notice. 2


     (c) opining whether there is a waiver of the privilege when an inmate

          makes a telephone call to legal counsel after having received multiple

          warnings that the call will be monitored and recorded; and

          We intend to offer testimony on topic.


     (d) describing a federal prosecutor’s discovery obligations.

          We do not intend to offer testimony on this topic, and did not

          say that we would. We intend to offer testimony concerning a

          prosecutor’s obligations when she comes into receipt of

          potentially privileged evidence.


          The government says the Court should exclude some of Professor Joy’s

testimony for two reasons. First, it says that testimony about legal

conclusions is inadmissible. 3 But all the cases the government cites worry



2   D.E. 606.

3   Id.
           Case 2:16-cr-20032-JAR Document 640 Filed 10/08/18 Page 3 of 7




about jury confusion; we don’t have a jury. Second, the government says that

it intends to cross-examine “Professor Joy with the large body of case law in

the Tenth Circuit and elsewhere holding or suggesting that the privilege is

waived in these circumstances would be appropriate.” 4 We invite the

government to do so, though we question the existence of this “large body of

case law[.]” 5 The government has never cited anything more than one old

Eighth Circuit case and a smattering of mostly unpublished district court

opinions, none of which are factually similar to ours, and none of which

operate as binding authority in Kansas. 6 We are certainly prepared to

address the application of those decisions to this case. We can do that

through Professor Joy or in briefing.


     1. Testimony about the law.

          The government relies heavily on Specht v. Jenson, 7 but that case

doesn’t bear the weight the government places on it. Specht carefully noted

that the “line we draw here is narrow. We do not exclude all testimony

regarding legal issues. We recognize that a witness may refer to the law in


4   D.E. 689 at 4.

5   Id.

6   D.E. 121.

7   853 F.2d 805, 810 (10th Cir. 1988).
          Case 2:16-cr-20032-JAR Document 640 Filed 10/08/18 Page 4 of 7




expressing an opinion without that reference rendering the testimony

inadmissible.” 8 Specht also recognized that “a witness may properly be called

upon to aid the jury in understanding the facts in evidence even though

reference to those facts is couched in legal terms.” 9 The broader reading of

Specht the government advocates here would interfere with its own ability to

prosecute. 10

         The government’s observation that expert testimony which “states a

legal conclusion usurps the function of the jury in deciding the facts, or

interferes with the function of the judge in instructing the jury on the law” is

well-taken, but inapplicable here. 11 Specht, and all the cases it cites, are




8   853 F.2d at 809.

9 Id.; See also Smith v. Ingersoll-Rand, 214 F.3d 1235, 1246 (10th Cir. 2000)
(Ingersoll–Rand also contends Stan Smith's explanation of hedonic damages
constituted impermissible testimony on an ultimate question of law, violating our
admonition that “in no instance can a witness be permitted to define the law of the
case.” Specht v. Jensen, 853 F.2d 805, 810 (10th Cir. 1988). This rule is not,
however, a per se bar on any expert testimony which happens to touch on the law;
an expert may be “called upon to aid the jury in understanding the facts in evidence
even though reference to those facts is couched in legal terms.” Id. at 809. Expert
testimony on legal issues crosses the line between the permissible and
impermissible when it “attempt[s] to define the legal parameters within which the
jury must exercise its fact-finding function.” Id. at 809–10 (emphasis added).

10United States v. Buchanan, 787 F.2d 477, 483 (10th Cir. 1986) (Permitting
government witness to testify to the legal conclusion that a certain weapon had to
be registered with the Bureau of Alcohol, Tobacco, and Firearms).

11   D.E. 639 at 3, quoting United States v. Simpson, 7 F.3d 186, 188 (10th Cir. 1993).
           Case 2:16-cr-20032-JAR Document 640 Filed 10/08/18 Page 5 of 7




about legal testimony which might unduly influence a jury. 12 Here, the

factfinder is the Court, which can apportion weight to the testimony as it

deserves.

         We intend to call Professor Joy because we believe his testimony will be

helpful to the Court. He is an acknowledged expert in the ethical and Sixth

Amendment issues that this litigation presents. His testimony will be brief;

we anticipate a direct examination of no more than thirty minutes. The

government cites not one case that an expert testifying to the Court cannot

explain his expertise is a narrow area of law. Its motion should be denied.


      2. The government’s “large body of case law”.

         What we assume the government is referring to here is an earlier filing

asserting that detainees who spoke with their counsel over recorded lines

waived the attorney-client privilege. 13 We are ambivalent here as to how to

proceed. We have provided Professor Joy with the government’s filing; he is

ready and willing to address the smattering of cases it includes during his

testimony. The government says it will cross-examine concerning these cases;


12 853 F.2d at 809-10 (“These cases demonstrate that an expert's testimony is proper
under Rule 702 if the expert does not attempt to define the legal parameters within
which the jury must exercise its fact-finding function. However, when the purpose
of testimony is to direct the jury's understanding of the legal standards upon which
their verdict must be based, the testimony cannot be allowed. In no instance can a
witness be permitted to define the law of the case.”)

13   D.E. 121 at 6, n. 1.
       Case 2:16-cr-20032-JAR Document 640 Filed 10/08/18 Page 6 of 7




we intend to include them in our direct examination. But should the Court

prefer, we can address the cases the government includes in D.E. 121 in post-

hearing briefing.

      In any event, the government’s motion relies on completely inapposite

precedent, and should be denied.

                                   Respectfully submitted,



                                   s/ Melody Brannon
                                   MELODY BRANNON #17612
                                   Federal Public Defender
                                   for the District of Kansas
                                   117 SW 6th Avenue, Suite 200
                                   Topeka, Kansas 66603-3840
                                   Phone: 785-232-9828
                                   Fax: 785-232-9886
                                   E-mail: Melody_Brannon@fd.org
       Case 2:16-cr-20032-JAR Document 640 Filed 10/08/18 Page 7 of 7




                      CERTIFICATE OF SERVICE

      I hereby certify that on October 8, 2018, I electronically filed the
foregoing with the clerk of the court by using the CM/ECF system which will
send a notice of electronic filing to the Special Master and all parties,
including Movant Parties and Interested Parties in the case.


                                   s/ Melody Brannon
                                   Melody Brannon
